Citation Nr: 0805921	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  02-17 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had recognized Philippine service from May 1946 
to February 1948.  He died in January 2000, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In a decision, dated in January 2004, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  

2. The additional evidence presented since the decision by 
the Board in January 2004 is either cumulative or redundant 
of evidence previously considered. 


CONCLUSIONS OF LAW

1. The decision of the Board in January 2004, denying service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by a letter 
dated in May 2005.  The notice included the type of evidence 
to reopen the claim of service connection for the cause of 
the veteran's death, namely, new and material evidence, 
pertaining to the reason the claim was previously denied, as 
well as the type of evidence needed to substantiate the 
underlying claim of service connection for the cause of the 
veteran's death.  

The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
appellant was asked to submit evidence in her possession that 
pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the effective date of the claim and the 
degree of disability assignable).

To the extent that the VCAA notice did not include the 
effective date of the claim and the degree of disability 
assignable, as the claim to reopen is denied, no effective 
date or disability rating can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As for Hupp notice, although the appellant was not 
specifically informed of the veteran's service-connected 
disability, she demonstrated actual knowledge that the 
veteran's only service-connected disability was 
schizophrenia, which was rated 100 percent disabling.  
Because the appellant demonstrated actual knowledge of the 
veteran's service-connected disability and argued that the 
service-connected disability caused the veteran's death, she 
was not prejudiced as she had a meaningful opportunity to 
participate in her claim.  Sanders v. Nicholson, 487 F.3d 881 
(2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant submitted 
authorization for records dated in December 1987, but this 
evidence was already in the record at the time of the Board 
decision in January 2004.
 
As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 

A VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a decision, dated in January 2004, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  The Board denied the claim because the 
evidence did not indicate that the veteran's service-
connected illness caused or contributed to his death.  

The pertinent evidence of record and considered by the Board 
in January 2004 is summarized as follows.  During his life 
time, the veteran was service-connected for schizophrenia, 
which was rated 100 percent disabling since 1994.  

The death certificate shows that the veteran died in January 
2000 due to injuries sustained in a vehicle accident.  

A police report discloses that the veteran was dismounting 
from a bicycle when he was hit by a truck.

In September 2002, a VA physician expressed the opinion that 
the veteran died due to hemorrhagic shock as a direct result 
of trauma due to the accident and that the veteran's death 
was not due to service-connected schizophrenia. 

Application to Reopen

Although the Board decision is final, it may nevertheless be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the appellant's current application to reopen the claim 
was received in December 2004 the regulatory definition of 
"new and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence consists of a private medical record 
of May 1994 indicating a diagnosis of schizophrenia and the 
appellant's contentions that the veteran's service-connected 
schizophrenia contributed to his death.  

The medical record of May 1994 is not new and material 
evidence because it is redundant evidence, that is, evidence 
previously considered by the Board in its decision in January 
2004.  And redundant evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156.  



The appellant's statements relating the veteran's death to 
his service-connected schizophrenia are not new and material 
as the statements are cumulative or redundant of her 
statements previously considered by the Board in its decision 
in January 2004.  And cumulative or redundant evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156. 

For the above reasons, the additional evidence is not new and 
material, and the claim of the claim of service connection 
for the cause of the veteran's death is not reopened.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened and the appeal is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


